IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30712
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHAEL NELSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 93-CR-55-1-A
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Nelson, federal prisoner #02461-095, requests a

certificate of appealability (COA) to appeal from the district

court’s denial of his petition for writ of coram nobis pursuant

to 28 U.S.C. § 1651.   Nelson’s request for a COA is DENIED AS

UNNECESSARY.   See United States v. Dyer, 136 F.3d 417, 429 n.32

(5th Cir. 1998)

     “The writ of coram nobis is an extraordinary remedy

available to a petitioner no longer in custody who seeks to

vacate a criminal conviction in circumstances where the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30712
                                -2-

petitioner can demonstrate civil disabilities as a consequence of

the conviction, and that the challenged error is of sufficient

magnitude to justify the extraordinary relief.”    Jimenez v.

Trominski, 91 F.3d 767, 768 (5th Cir. 1996).   Because Nelson is

still in custody, he is not entitled to coram nobis relief.     His

appeal is therefore DISMISSED AS FRIVOLOUS.    See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     COA DENIED AS UNNECESSARY; APPEAL DISMISSED AS FRIVOLOUS.